DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims  1-2,5,9,11 and 13-15 are allowed. The following is an examiner’s statement of reasons for allowance.



In relation to the invention’s novelty, all of the previously recited references as described below do not teach the entirety of the claimed invention:

US 9836654 B1 to Alvi et al. teaches of gathering intraoperative data of a surgical procedure that is processed to be displayed in augmented reality for the purpose of training, however does not teach of generating device information that characterizes one or more of an operating state and a configuration of an operated medical device and does not teach of generating the device information of the at least one operated medical device while additionally taking into account the status of the surgical procedure that is recognized. 


US 2014/0081659 A1 to Nawana et al. teaches of a system to include an operation module that can analyze pre-operative data, however does not teach of generating device information that characterizes one or more of an operating state and a configuration of an operated medical device and does not teach of generating the device information of the at least one operated medical device while additionally considering the status of the surgical procedure that is recognized. 

US 2018/0168741 A1 to Swayze et al. teaches of showing an augmented view of a surgical procedure through a lens that can identify medical devices in view, however does not teach of generating device information that characterizes one or more of an operating state and a configuration of an operated medical device and does not teach of generating the device information of the at least one operated medical device while additionally taking into account the status of the surgical procedure that is recognized. 

Additionally, WO 2018/060304 A1 to Panse et al. teaches of an augmented reality display to be given during surgery to guide a surgeon by providing an overlay on the patient’s anatomy and provide positioning guides for surgical devise in the camera frame, however does not teach of generating device information that characterizes one or more of an operating state and a configuration of an operated medical device and does not teach of generating the device information of the at least one operated medical device while additionally taking into account the status of the surgical procedure that is recognized. 

NPL “Medical telemetering using an augmented reality transparent display” to Andersen et al. teach es of the need for augmented reality during surgery to display portions of a patient’s anatomy for a convenient viewing of the surgical site, however does not teach of generating device information that characterizes one or more of an operating state and a configuration of an operated medical device and does not teach of generating the device information of the at least one operated medical device while additionally taking into account the status of the surgical procedure that is recognized. 

The above references do not teach the claimed invention in its entirety either separately or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        6/3/22